DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 05/02/2022, with respect to the rejections of claims 1-6, and 16-21 under 35 U.S.C. 102(a)(1) as being anticipated by (3GPP TSG WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1905953, Title: Discussion on Scheduling and HARQ for NR-U, Source: ZTE, Sanechips, Agenda Item: 7.2.2.2.3), the rejection of claims 7-12, and 22-27 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1905953, Title: Discussion on Scheduling and HARQ for NR-U, Source: ZTE, Sanechips, Agenda Item: 7.2.2.2.3), in view of (3GPP TSG RAN WG1 NR Adhoc #3, Nagoya, Japan, September 18th-21st, 2017, R1-1716440, Agenda item: 6.3.4, Source: Qualcomm Incorporated, Title: CA and BWP), and the rejection of claims 13-15, and 28-30 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1905953, Title: Discussion on Scheduling and HARQ for NR-U, Source: ZTE, Sanechips, Agenda item: 7.2.2.2.3), in view of (3GPP TSG RAN WG1 Meeting #93, Busan, Korea, May 21st-25th, 2018, R1-1806522, Source: Intel Corporation, Title: Remaining details on Scheduling and HARQ, Agenda item: 7.1.3.3.2) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 01/28/2022 has been withdrawn.  
The objections of claims 1-12 and 16-27 are withdrawn.

Allowable Subject Matter
4.	Claims 1, 3-16, and 18-30 (now 1-28) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1 and 16 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“determine at least one of whether to or when to transmit acknowledgement feedback for the first PDSCH transmission based atleast in part on the numeric feedback timing indicator included in the second DCI, wherein:”
“when the determination is to transmit acknowledgement feedback for the first PDSCH transmission, the processor is further configured to transmit acknowledgement feedback for both the first PDSCH transmission and the second PDSCH transmission in a same slot and physical uplink control channel (PUCCH) resource;”
Thus, the claims being interpreted in view of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463